Citation Nr: 1300851	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  06-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, and insomnia.

3.  Entitlement to service connection for alcohol and drug abuse.

(The issue of entitlement to an extension of the delimiting date for the Veteran's educational assistance benefits under Title 38, Chapter 30 beyond October 17, 1999, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

These issues were previously remanded by the Board in September 2008 to ensure that all required notification and development actions were completed and to afford the Veteran a VA examination.  Review of the record reflects substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A confirmed diagnosis of PTSD related to a verified stressor has not been shown.  

2.  An acquired psychiatric disorder to include depression, anxiety, and insomnia was first diagnosed after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein.

3.  Alcohol and drug abuse are not causally or etiologically related to a service-connected disability.



CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  An acquired psychiatric disorder to include depression, anxiety, and insomnia was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

3.  Alcohol and drug abuse were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters in September 2004 (all issues) and April 2011 (PTSD) complied with VA's duty to notify the Veteran with regards to the issues on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated in March 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was followed by readjudication of the claims and issuance of supplemental statements of the case--in September 2006, October 2011 and December 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of the Veteran's claims.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  

A pertinent VA examination with respect to the issues on appeal was obtained in September 2009 while an additional VA opinion was obtained in December 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and opinion obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the written statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  PTSD 

The Veteran contends that he has PTSD that is related to his military service.  He contends having two in-service stressor events.  The Veteran contends that he was in a constant stressful situation when stationed along the demilitarized zone (DMZ) in Korea and that he incurred stress from fear of being deployed when he trained in 1991.  See, e.g., May 2002 claim; December 2004 stressor statements.  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD Form 214 shows that he did not receive any decorations or medals denoting participation in combat.  In this regard, the Board observes that the Veteran has had only peacetime active service and not wartime service.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . .  and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

As the Veteran has reported fear of hostile military or terrorist activity when stationed along the DMZ in Korea, the amendment does apply to his appeal.  Accordingly, his statements concerning that alleged stressor may be accepted, standing alone, as sufficient proof of its occurrence.  

A review of the Veteran's STRs shows no treatment for, or diagnosis of, PTSD.  According to post-service medical records, the Veteran experienced anxiety related to a hospitalization for substance abuse in June 1991.  In connection with criminal charges, the Veteran underwent a neuropsychiatric evaluation in February 1997.  He reported getting depressed when he contemplated what had happened--at the time of the evaluation, the Veteran was potentially charged with numerous felonies.  He reported being classified as a hyperactive child and was place on Ritalin for treatment.  The Veteran described episodes of some depression, usually let downs after the use of drugs, i.e., cocaine.  Following an examination that included psychological testing, the examiner opined that the Veteran showed no evidence of organic illness at that time.  He was reacting to a drug dependency, i.e., cocaine and he had indication of mild anxiety reaction with depression.  The Veteran had long-standing personality reactions of a sociopathic type.  

A counseling treatment record dated in January 1998 shows that the Veteran reported to a peer that as regards PTSD, he was "only here to get money."  Although numerous records showing psychiatric diagnoses beginning in 1993 are of record, the first diagnosis of PTSD is shown in an undated treatment record that was included in a packet of records dated from May 1998 to August 2004 and was received by the RO in December 2004.  No rationale for the diagnosis was provided.  

The Veteran was afforded a VA examination in September 2009.  Regarding his stressor of training for war, the Veteran reported that after his discharge from active duty in 1989, he was reactivated in the reserves, but did not deploy.  However, he did undergo war games training at Fort Polk, Louisiana.  He reported that the games were very stressful, even though he did not deploy and was discharged shortly thereafter.  The Veteran reported being in constant fear for his safety while stationed along the DMZ in Korea; however, he admitted that he was never attacked or shot at.  Moreover, the Veteran was unable to provide any specific incidents, which proved especially traumatic or stressful to him.  The most stressful incident by his account was being in a foxhole peering across a buffer zone on the other side of the DMZ and seeing the enemy looking back at him.  He reported that he had never been the same since then and used drugs and alcohol as a way of combating his anxiety.  

Following examination, the Veteran's only psychiatric diagnosis was polysubstance dependence.  The examiner opined that there was no evidence that the Veteran suffered from PTSD as a result of his military service.  He was unable to report specific stressors and did not fulfill the criteria of such a diagnosis.  Specifically, symptoms of avoidance, hyperarousal and reexperiencing were not present to any credible degree.  Similarly, there was no evidence for a bipolar disorder present.  There was no history of any clear cut manic episodes.  There was evidence of some depression, which appeared to have been present to some extent life long, but was not considered disabling or incapacitating.  The examiner indicated that psychiatric testing was invalid.  The examiner concluded that they could not find evidence for any PTSD.  His depression was not caused by or a result of military service.  His polysubstance abuse was not caused by or a result of military service and, in fact, predated his entry into the military.  

An additional medical opinion was obtained in December 2010 based on a review of the evidence of record.  After reviewing the evidence, the examiner diagnosed the Veteran with adult attention deficit hyperactivity disorder (ADHD) and history of childhood ADHD; polysubstance abuse of alcohol and cocaine; and psychosis of questionable etiology.  The examiner believed that the Veteran had a non-service connected ADHD, which started in childhood and he had residuals of ADHD symptoms in adulthood.  It was not uncommon for children with ADHD to develop antisocial or sociopathic traits in adulthood.  It was also no unusual for them to develop polysubstance dependence.  The examiner agreed with the September 2009 examiner that there seemed to be no evidence to support a diagnosis of PTSD.  The Veteran did not seem to have enough PTSD symptoms to warrant that diagnosis even if there was a stressor event, which was not clear in his record.  That examiner believed that the Veteran did not have a service connected psychiatric problem, but did have a serious non-service connected disability.  The Veteran had a history of childhood ADHD and suggestive adult ADHD residuals.  He had symptoms of polysubstance abuse and was currently showing deterioration in his cognitive abilities.  There was evidence for the presence of a thought disorder at that time.  The examiner believed that the Veteran's anxiety, depression and insomnia were more likely than not secondary to his chronic alcohol and polysubstance abuse, which were etiologically related to the Veteran's chronic acquired psychiatric disabilities.  

A prison treatment record dated in August 2010 indicated that the Veteran had a history of PTSD pertaining to treatment in Desert Storm.  Psychiatric diagnoses in January 2011 included ruling out PTSD.  In February 2011, the Veteran reported a history of PTSD due to "pre-deployment stuff" when he was in Korea.  He was not diagnosed with PTSD at that time.  

A VA psychiatric note dated in September 2011 shows that the Veteran reported for that first appointment with the writer of that note because he had filed a claim for PTSD and was wondering about groups for PTSD.  The writer of the note indicated that after the interview session was over, it was discussed with the Veteran that he did not meet the criteria for PTSD and the Veteran then declined all other groups.  Following examination, the Veteran's psychiatric diagnoses were adjustment disorder with mixed anxiety and depressed mood; alcohol dependence in complete sustained remission; cocaine dependence in complete sustained remission; and a questionable history of amphetamine in chart.

Based on a review of the evidence, the Board concludes that service connection for PTSD is not warranted.  Initially, the Board finds it questionable whether the Veteran even has PTSD.  Although there is some post-service evidence showing a diagnosis of PTSD such as the undated record received in December 2004 as well as the August 2010 record, the totality of the evidence fails to establish a confirmed diagnosis of PTSD related to a verified in-service stressor.  As discussed above, the Veteran has reported two in-service stressor events.  

Regarding the stressor of being stationed along the DMZ in Korea, the Board acknowledges that as the Veteran reported fear, the amendment applying to the verification of stressors applies.  However, as noted above, the amendment provides that a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  In this case, the evidence shows that this claimed stressor is not adequate to support a diagnosis of PTSD.  

Pursuant to the Board's September 2008 Remand, the Veteran was afforded a VA examination in September 2009 to determine whether he had PTSD related to service.  Following a thorough examination, the examiner opined that the Veteran did not meet the criteria for PTSD.  As noted by the examiner, the Veteran admitted that he was never attacked or shot at.  Moreover, he was unable to provide any specific incident, which proved especially traumatic or stressful to him.  Likewise, after reviewing the evidence of record, the December 2010 VA opinion also indicates that the Veteran does not meet the criteria for a diagnosis of PTSD.  In this case, no VA professional has provided an opinion indicating that the Veteran meets the criteria for a diagnosis of PTSD based on his stressor of serving on the DMZ in Korea during peacetime.  Although the January 2011 VA record shows a diagnosis of ruling out PTSD, the Veteran's treatment records do not reflect a confirmed diagnosis with an explanation for as to why the Veteran met the DSM-IV criteria.  As discussed above, the September 2011 record shows that the Veteran was again opined to not meet the criteria for PTSD.  Thus, the evidence fails to establish a diagnosis of PTSD due to this stressor by a VA or VA-contracted psychiatrist or psychologist.

As for the Veteran's other stressor of training in the Reserves--which did not result in any deployment--the evidence also fails to show that a VA or VA-contracted psychiatrist or psychologist has opined that such training is sufficient to warrant a diagnosis of PTSD.  Thus, the evidence fails to support a finding that the Veteran has PTSD related to a reported in-service stressor.

In reaching this conclusion, the Board acknowledges the August 2010 treatment record showing that the Veteran was diagnosed with a history of PTSD related to Desert Storm.  However, active service in Desert Storm has not been shown.  In this regard, the Board observes that in connection with a claim for a non-service connected pension, the Veteran submitted a letter from the Department of the Army dated in October 1990 that ordered him to active duty for training (ACDUTRA).  He was ordered to report in February 1991.  The Veteran himself has admitted that he was not deployed during this time, but only trained.  See, e.g., December 2004 stressor statement.  Additionally, the Board observes that in September 2008, the Board denied an earlier claim for a non-service connected pension on the basis that the Veteran did not have active service during wartime; that decision was not appealed.  Thus, the Veteran has not been shown to have active service during Desert Storm.  As such, any diagnosis of PTSD purportedly related to service during Desert Storm is not sufficient for an award of service connection.  

For the reasons set forth above, although some post-service records indicate a diagnosis of PTSD, the preponderance of the evidence fails to establish a confirmed diagnosis of PTSD in accordance with the DSM-IV.  Without evidence of a confirmed diagnosis of PTSD related to a verified stressor, service connection for PTSD cannot be granted.  38 C.F.R. §§ 3.304(f); 4.125(a).  Therefore, without a confirmed diagnosis based on a verified stressor, the Board concludes that service connection for PTSD is not warranted.  

The Board acknowledges the Veteran's belief that he has PTSD that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Without evidence of the onset of PTSD during active duty or competent evidence of an association between a confirmed diagnosis of PTSD and an in-service stressor, service connection for PTSD is not warranted.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for PTSD is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).

	2.  Acquired Psychiatric Disorder

In addition to having PTSD, the Veteran also contends that he has an acquired psychiatric disorder to include depression, anxiety and insomnia that is related to his military service.  The Veteran essentially contends that the above reported stressors when denying PTSD also resulted in an acquired psychiatric disorder.  

The Veteran's STRs show that he was diagnosed with major depression in August 1989.  No opinion regarding the etiology was provided, nor was a rationale for such diagnosis provided.  

As discussed above, according to post-service medical records, the Veteran experienced anxiety related to a hospitalization for substance abuse in June 1991.  Although post-service records reflect a long history of treatment for alcohol and substance abuse dating back to 1991, several psychiatric examinations failed to show a diagnosis of an acquired psychiatric disorder.  In this regard, the Board observes that the Veteran had Axis I diagnoses of polysubstance abuse in March 1993; polysubstance dependency in July 1993; cocaine dependency, alcohol dependency, and history of polysubstance abuse in November 1994; and alcohol and cocaine dependence in October 1997.  None of those records reflected a diagnosis of an acquired psychiatric disorder.

Additionally, as discussed above, the February 1997 neuropsychiatric examiner opined that the Veteran showed no evidence of organic illness at that time.  The Veteran was opined to be was reacting to a drug dependency, i.e., cocaine and he had indication of mild anxiety reaction with depression.  The Veteran had long-standing personality reactions of a sociopathic type.  A prison treatment record dated in March 2006 indicates that the Veteran had bipolar disorder and anxiety/depression not otherwise specified.  No opinion relating these disorders to his military service was provided.  

Following an exhaustive examination as detailed above, the September 2009 examiner opined that the only psychiatric diagnosis warranted was polysubstance dependence.  The examiner further opined that there was no evidence for a bipolar disorder present; there was no history of any clear cut manic episodes.  There was evidence of some depression, which appeared to have been present to some extent life long, but was not considered disabling or incapacitating.  The examiner indicated that psychiatric testing was invalid.  The examiner concluded that the Veteran's depression was not caused by or a result of military service.  His polysubstance abuse was not caused by or a result of military service and, in fact, predated his entry into the military.  

Also as discussed above, the additional medical opinion obtained in December 2010 shows that the Veteran was diagnosed with adult ADHD, history of childhood ADHD, polysubstance abuse of alcohol and cocaine, and psychosis of questionable etiology.  As explained in detail when addressing the Veteran's PTSD, the examiner believed that the Veteran did not have a service connected psychiatric problem.  The examiner believed that the Veteran's anxiety, depression and insomnia were more likely than not secondary to his chronic alcohol and polysubstance abuse, which were etiologically related to the Veteran's chronic acquired psychiatric disabilities.  

The Veteran was diagnosed with, in pertinent part,  adjustment disorder with mixed anxiety/depressed mood; rule out bipolar disorder; and rule out anxiety disorder in January 2011.  A pertinent diagnosis in February 2011 included adjustment disorder with anxiety.  In September 2011, the Veteran was diagnosed with, in pertinent part, adjustment disorder with mixed anxiety and depressed mood.  These records do not include medical opinions relating any diagnosed psychiatric disorder to the Veteran's military service, to include the in-service diagnosis of major depression in 1989.  

Based on a review of the evidence, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  Although the Veteran has been shown to be diagnosed with several acquired psychiatric disorders post-service and was diagnosed with major depression in service, the Board finds that the Veteran does not have a current acquired psychiatric disorder related to his in-service diagnosis.  

In this case, the evidence fails to show that the in-service diagnosis of major depression resulted in a chronic disability.  As discussed above, the Veteran has extensive medical records beginning in 1991 for his substance abuse issues.  There is no indication that the Veteran had any diagnosis of an acquired psychiatric disorder until 2006 despite several records containing psychiatric diagnoses as set forth above.  Although the Veteran was reported to have anxiety in June 1991, it was opined to be related to his hospitalization.  Furthermore, the exhaustive February 1997 neuropsychiatric evaluation found that there was no evidence of organic illness.  Here, the Board finds that the numerous post-service treatment records that reflect Axis I diagnoses and do not show the diagnosis of an acquired psychiatric illness until 2006 weighs against a finding that the Veteran's in-service diagnosis of major depression resulted in a chronic disorder or that any currently diagnosed acquired psychiatric disorder is related to his in-service diagnosis.

Moreover, no medical professional has provided any opinion to indicate that any diagnosed post-service acquired psychiatric disorder is related to his military service.  The Board remanded this issue in September 2008 to afford the Veteran a VA examination in light of his in-service diagnosis of depression.  However, the September 2009 examiner--after conducting a thorough examination--was unable to diagnose the Veteran with any acquired psychiatric disorder.  Additionally, the December 2010 examiner--following a review of the Veteran's treatment records--did not indicate that the Veteran had an acquired psychiatric disorder related to his military service.  Rather, the examiner opined that the Veteran did not have a service connected psychiatric problem.  That opinion is uncontradicted.

For the reasons set forth above, the Board finds that the onset of any post-service acquired psychiatric disorder did not occur in service.  As noted above, there is no evidence of a diagnosis until 2006.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of acquired psychiatric disorder complaints, symptoms, or findings for over one decade between the period of active service and a diagnosis of an acquired psychiatric disorder is itself evidence which tends to show that any diagnosed acquired psychiatric disorder did not have its onset in service or for years thereafter.

The Board acknowledges the Veteran's belief that he has an acquired psychiatric disorder to include depression, anxiety, and insomnia that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of the onset of an acquired psychiatric disorder to include depression, anxiety, and insomnia during active duty or competent evidence of an association between an acquired psychiatric disorder, and the Veteran's military service, service connection for an acquired psychiatric disorder include depression, anxiety, and insomnia is not warranted.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder to include depression, anxiety, and insomnia.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, and insomnia is denied.  See 38 U.S.C.A §5107.

	3.  Alcohol and Drug Abuse

The Veteran contends that service connection is also warranted for his alcohol and drug abuse.  See, e.g., May 2002 claim.

The Board observes that 38 U.S.C.A. §§ 105(a) and 1131 prohibit compensation where the "disability is a result of the veteran's . . . abuse of alcohol or drugs."  The United States Court of Appeals for the Federal Circuit has held that these sections preclude compensation for (1) a primary alcohol abuse disability incurred during service, and (2) any secondary disability (such as cirrhosis of the liver) resulting from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, disability compensation may be paid for an alcohol abuse disability that is due to a service-connected disability.  Id.  Such compensation is only available where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Id. at 1381.  Accordingly, service connection cannot be granted on a direct basis for alcohol and drug abuse.

However, service connection may still be warranted if the veteran's alcohol and drug abuse is secondary to a service connected disability.  In this case, the Veteran is only service connected for tinnitus and bilateral hearing loss.  No medical professional has provided any opinion indicating that the Veteran's alcohol and drug abuse is secondary to his service-connected tinnitus and bilateral hearing loss.  Indeed, the Veteran has not contended as such.  As for contentions that his alcohol and drug abuse is secondary to any diagnosed psychiatric disorders, for the reasons set forth above, the Board concludes that service connection for PTSD and an acquired psychiatric disorder is not warranted.  

Based on a review of the evidence, the Board concludes that service connection for alcohol and drug abuse is not warranted.  Since service connection cannot be awarded on a direct basis, the Board has looked to determine whether the Veteran's alcohol and drug abuse is secondary to a service-connected disability.  In this case the evidence does not show, nor does the Veteran suggest, that his alcohol and drug abuse is secondary to his only service-connected disabilities of tinnitus and bilateral hearing loss.  In this regard, the Veteran's post-service treatment records show longstanding alcohol and drug abuse.  In fact, even his STRs show that he was diagnosed with a history of alcohol dependency in August 1989.  However, service connection for tinnitus and bilateral hearing loss has only been in effect since June 2011.  Therefore, his alcohol and drug abuse pre-dates his service-connected tinnitus and bilateral hearing loss disabilities.  The pertinent evidence of record fails to show that the Veteran's alcohol and drug abuse is secondary to his only service-connected disabilities of tinnitus and bilateral hearing loss.  

As for any contentions that the Veteran's substance abuse is related to a psychiatric disorder, since the Board has concluded that service connection for PTSD and an acquired psychiatric disorder to include depression, anxiety, and insomnia is not warranted, service connection as secondary to a service-connected psychiatric disorder is not warranted.  

The Board acknowledges the Veteran's belief that he has alcohol and drug abuse that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an association between alcohol and drug abuse and a service-connected disability, service connection for alcohol and drug abuse is not warranted.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for alcohol and drug abuse.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for alcohol and drug abuse is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, and insomnia is denied.

Entitlement to service connection for alcohol and drug abuse is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


